— In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the Nassau University Medical Center, doing business as A. Holly Patterson Extended Care, and Nassau County Health Care Corporation appeal from an order of the Supreme Court, Nassau County (Davis, J.), entered April 22, 2004, which granted the application.
Ordered that the appeal from so much of the order as granted that branch of the application which was for leave to serve a late notice of claim on the County of Nassau is dismissed, as the appellants are not aggrieved by that portion of the order appealed from; and it is further,
*416Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the petitioner.
The Supreme Court providently exercised its discretion in granting that branch of the application which was for leave to serve a late notice of claim on the appellants. The existence of a reasonable excuse for the delay and the lack of substantial prejudice to the appellants warranted the relief granted (see Matter of McHugh v City of New York, 293 AD2d 478 [2002]).
We have considered the new matter raised in the reply papers submitted by the petitioner because the appellants had an opportunity to respond and submitted a sur-reply (see Teplitskaya v 3096 Owners Corp., 289 AD2d 477 [2001]; Basile v Grand Union Co., 196 AD2d 836, 837 [1993]). S. Miller, J.P., Ritter, Crane and Fisher, JJ., concur.